DETAILED ACTION

Application Status
	Claims 1-10 are pending and have been examined in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “synchronous gear shaft”, “crankshaft double-connecting rod”, “hub half shaft”, “housing”, “articulation axis of the radius bar”, “crank bearing”, “square frame”, “potentiometer”, “guide rail control terminal”, “slide blocks”, “drive half shaft”, “vector linkage electronic control differential”, “cut off part of a shaft core of the steering column”, “ring disk notch”, “power assist control circuits”, “steering gear”, “universal joint rotating shaft”, “scroll-bar rack-drive shaft gear”, “axle center”, the “strand edge”, “the hook edge”, and “the chord edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In figure 3, the drawings contain the reference character, “8” which is not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
In claim 1, “the steer wheel” should read, “the steering wheel”; the trapezoidal swinging arm” should read, “the trapezoidal swing arm”; and “the two-dimension composite control transmission arm” should read, “the two-dimensional composite control transmission arm”. The word “is” should precede each use of the word, “slidable” in the claim. For example, “a first slider is configured to fix on one end of the sinusoidal connecting rod and slidable in the vertical groove” should read, “a first slider is configured to fix on one end of the sinusoidal connecting rod and is slidable in the vertical groove”.   
In claim 4, “the house” should read, “the housing”.
In claim 5, each instance of the word, “parallel” should be preceded by “is”. For example, “the trapezoidal swing arm in the first set is configured to fix to the first sleeve and parallel to the radius bar” should read, “the trapezoidal swing arm in the first set is configured to fix to the first sleeve and is parallel to the radius bar”.
In claim 7, “a second is set” should read, “a second set is”; “in the first group” should read “in the first set”; “the floating vertical chute is configured to connect and control sinusoidal connecting rod” 
In claim 9, each instance of “steer wheel” should read, “the steering wheel”; “a multi-wheel vehicle comprising: the vehicle body, the control mechanism of claim 1” should read, “a multi-wheel vehicle comprising the vehicle body and the control mechanism of claim 1”; and “a clockwise and a counterclockwise power-assist control circuits” should read, “a clockwise and a counterclockwise power-assist control circuit”. 
In claim 10, “by drivingly control a sliding slot” should read, “by drivingly controlling a sliding slot” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or Claims 1 and 10 both recite mathematical expressions and equations containing symbols that were define in neither the claims nor the specification. In claim 1, the symbols, “M”, “Hi”, “N”, and “HI” are not properly defined and in claim 10, the symbols, “M”, “H”, “β” are not properly defined. Without definitions for these symbols, a person of ordinary skill in the art would not be able to make and/or use the invention because they would be left to guess how the mathematical equations and expressions related to the invention as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following terms lack proper antecedent basis: 
“the setting direction”
“the initial position”
“the arrangement direction”
“the horizontal sinusoidal displacement R*sinα”
“the fixed point”
“the fixed swinging shaft”
“the steering wheel”
In claim 3, the term “the cross-slot width” lacks proper antecedent basis
In claim 6, the terms, “the position of the articulation axis” and “the same vertical phase of the radius rod” lack proper antecedent basis.
In claim 8, the following terms lack proper antecedent basis:
“the vehicle steering gear”
“the rotating shaft core”
“the scroll-bar rack-drive steering”
“the spiral rod meshing gear”
“the rotating shaft gear”
“the steering assist”
“the axle center of the solid steering shaft”
“the vehicle hub half axle”
In claim 10, the terms, “the chord edge” and “the two-dimensional composite transmission arm” lack proper antecedent basis.  
In claim 1, the symbols “M”, “Hi”, “N”, and “HI” are not defined. The claim is considered indefinite because a person of ordinary skill in the art would be left to guess what these symbols represent in their respective equations and expressions. In the phrase, "an auxiliary steering shaft or a solid steering shaft", it is unclear if the auxiliary steering shaft and solid steering shaft are intended to refer to separate features or merely differences in terminology for the same feature.
Claim 4 recites, "a parallel connecting rod" and depends from claim 1 which introduces a claim feature, "a parallel connecting rod". Since claim 1 introduces the feature, "a parallel connecting rod", it is unclear if a parallel connecting rod in claim 4 is the same rod or a new rod being introduced.

Claim 4 recites, "the auxiliary steering shaft" and "the solid steering shaft". The recitation of these features renders the claim indefinite because as discussed above, it is unclear if these steering shafts are different shafts or different terms for the same shaft.
Claim 5 recites, "the trapezoidal swing arm, the two-dimensional composite control transmission arm, the vector control swing arm, and the sliders are configured to be two sets; a first set…[and] a second set". It is unclear if the first and second set in combination comprise each of the previously recited features of if the first and second set both comprise each of the previously recited features.  
Claim 6 recites, "a crankshaft double-connecting rod mechanism" and depends from claim 1 which introduces, "a crankshaft double-connecting rod mechanism". Since claim 1 introduces the feature, "a crankshaft double connecting-rod mechanism", it is unclear if the connecting-rod mechanism in claim 6 is the same connecting-rod mechanism or a new connecting-rod mechanism being introduced. 
Claim 7 recites, "the trapezoidal swing arm, the two-dimensional composite control transmission arm, the vector control swing arm, and the sliders are configured to be two sets; a first set…[and] a second set". It is unclear if the first and second set in combination comprise one of each of the previously recited features of if the first and second set both comprise one of each of the previously recited features.  
In claim 7, it is unclear what the applicant means by, "the transverse fourth slider extends adjacent to each other on both sides".

Claim 8 recites, “each potentiometer is a standard radius R”. The recitation renders the claim indefinite because it is unclear what “a standard radius R” is. 
Claim 8 recites, "a potentiometer is fixedly installed on one side of the sliding slots which control the length of a vector control arm" and also recites, "an initial zero position of each potentiometer". The use of the phrase "each potentiometer" makes it unclear if there is one potentiometer or multiple.
In claim 10, the symbols “M”, “H”, “β” are not defined. The claim is considered indefinite because a person of ordinary skill in the art would be left to guess what these symbols represent in their respective equations and expressions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses steering control systems having sliders in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                            
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614